

CHANGE IN TERMS AGREEMENT
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$10,000,000.00
9-12-2018
2-28-2021
4061111013
Note #1000


823
 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.
Borrower:
Hancock Park Corporate Income, Inc.,
a Maryland corporation
10 South Wacker Drive, Suite 2500
Chicago, IL 60606
Lender:
Pacific Western Bank
Los Angeles Real Estate and Construction
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212

 

Principal Amount: $10,000,000.00
Date of Agreement: September 9, 2019

DESCRIPTION OF EXISTING INDEBTEDNESS.
Promissory Note dated September 12, 2018 in the original principal amount of
$10,000,000.00; together with all renewals, extensions and modifications related
thereto (the "Note").
DESCRIPTION OF COLLATERAL.
A Commercial Security Agreement of even date herewith, granting Lender a
security interest in all business assets, is executed concurrently with this
Agreement.
DESCRIPTION OF CHANGE IN TERMS.
This Change In Terms Agreement ("Agreement") is entered into by Borrower and is
effective on the latter of (i) its acceptance by Lender, (ii) the satisfaction
of all conditions precedent to effectiveness (if any), or (iii) as of the Date
of the Agreement set forth above.  Borrower agrees that the terms of the Note,
and any other Related Documents described herein, are hereby modified by the
terms of this Agreement.  To the extent any provision of this Agreement
conflicts with the provisions of the Note, or any other Related Documents
described herein, then the provisions of this Agreement shall control.
1. The Note is hereby modified as follows:
a) Effective as of the date of this Agreement, the floor rate is amended as
further described in the Variable Interest Rate paragraph of this Agreement; and
b) The date on which all outstanding principal is due and payable (together with
any accrued but unpaid interest) (the "Maturity Date") is hereby extended from
September 12, 2019 to February 28, 2021. Borrower shall make regular payments as
further outlined in this Agreement.
2. A Business Loan Agreement of even date is executed concurrently with this
Agreement.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on February 28, 2021. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning September 30, 2019, with all subsequent interest
payments to be due on the same day of each month after that.
VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime Rate (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 5.250% per annum. Interest on the unpaid principal balance of this
loan will be calculated as described in the "INTEREST CALCULATION METHOD"
paragraph using a rate of 0.750 percentage points over the Index, adjusted if
necessary for any minimum and maximum rate limitations described below,
resulting in an initial rate of 6.000%. NOTICE: Under no circumstances will the
interest rate on this loan be less than 5.500% per annum or more than the
maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this loan is computed using this method.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
INTEGRATION. The parties agree that (a) this Agreement and the Business Loan
Agreement, which governs the Note, together with all of the Related Documents,
represents the final agreement between the parties, and therefore incorporates
all negotiations of the parties hereto (b) there are no unwritten oral
agreements between the parties, and (c) this Agreement may not be contradicted
by evidence of any prior, contemporaneous, or subsequent oral agreements or
understandings of the parties.



--------------------------------------------------------------------------------





CHANGE IN TERMS AGREEMENT
Loan No. 4061111013
(Continued)
Page 2
 







PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.


BORROWER:
HANCOCK PARK CORPORATE INCOME, INC., A MARYLAND CORPORATION
By: /s/ Jeffrey A. Cerny
 
Jeffrey A. Cerny, Chief Financial Officer of Hancock Park Corporate Income, Inc.




